Ragan, C.
In April, 1889, George Schroeder & Co. were the proprietors and operators of a cold storage warehouse in Omaha, Nebraska. About the 21st day of June of that year John A. Krug stored with Schroeder & Co. four hundred cases of eggs, which Schroeder & Co., for a consideration agreed to be paid by Krug, agreed to keep in a room in said warehouse until the end of the storage season, December 31. The eggs were to be kept in a room the temperature of which should not exceed 38 degrees, and which room was to be kept free from moisture. On the 9 th day of September of that year the First National Bank, by virtue of a chattel mortgage given it by'Schroeder & Co., took possession of said warehouse and its contents and remained in the possession and operated the same until about the 25th of September. The eggs which Krug had stored in said warehouse were found, about the last of •October, 1889, to be in a bad condition and practically unsalable in the Omaha market. About the middle of November following, Krug took the eggs out of the warehouse and shipped them to New York city and there disposed of them at a loss. He then brought this suit against th > First National Bank- for damages which he alleged he had sustained by reason of the bank’s failure, while in possession of said warehouse, to keep the room in which his eggs were stored properly supplied with ice and at a suitable temperature for preserving his eggs, and in not keeping said room in which the eggs were stored free from moisture, by reason of which the eggs became wet, soiled, and mildewed, and injured. There was a trial to a jury and a verdict in favor of Krug, and the bank brings the case here for review.
*210The only error alleged is that the verdict is not supported by the evidence. We have carefully read and studied the entire record and have been highly interested in the evidence, but certainly cannot say that the verdict is unsupported by the evidence, or contrary thereto, or against the weight of the evidence. The case was admirably managed by counsel on both sides, and the question of fact in the case fairly and in all respects properly submitted to the jury. It would subserve no useful purpose to quote the testimony at length, or to quote any of it. It might be instructive as a lecture on how to properly store and preserve eggs, and afford useful information as to what is meant by “firsts” and “candling,” but the docket of the court is too badly crowded for us to thus consume the time that should be devoted to the consideration of other cases. There is no question of law involved in the case, and we are all of the opinion that the judgment of the court below must be affirmed, and it is so ordered.
Affirmed.
Irvine, C., having presided at the trial below, took no part in the consideration here.